Title: To Alexander Hamilton from Nathaniel Appleton, 10 May 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, May 10, 1791. “I had the honor to write you 3 instant & … I have receivd yours of 28 April in which you wish me to draw on the Treasury for the amount thereof agreably to which I have this day drawn on the Treasury two drafts … one for 375 Dollrs the amount of my last Quater’s Salary & the other for 873 66/100 the amount of the Account of Expenditures for Clerkship & Stationary.…”
